Case 8:20-cv-03541-PWG Document1 Filed 12/04/20 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

Tanya Nelson

 

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

-against-
Emergent BioSolutions Inc.
Robert G. Kramer
Katy Strei
(Write the full name of each defendant who is
being sued. If the names of all the defendants

cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

 

 

Complaint for Employment
Discrimination

s XN £4 i
Case No. PW = av a 354

(to be filled in by the Clerk’s Office)

 

Yes OU No
(check one)

Jury Trial:

 
Case 8:20-cv-03541-PWG Document1 Filed 12/04/20 Page 2 of 8

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach

additional pages if needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Tanya Nelson

 

21 Locustwood Court

 

Silver Spring, Montgomery

 

Maryland 20879

 

301-602-1109

 

stevens.tanya@gmail.com

 

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or

a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Emergent BioSolutions Inc.

 

 

400 Professional Drive, Suite 400

 

Gaithersburg, Montgomery

 

Maryland 20879

 

240-631-3200

 

 
Case 8:20-cv-03541-PWG Document1 Filed 12/04/20 Page 3 of 8

Defendant No. 2

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Defendant No. 3

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Robert G. Kramer

 

President and Chief Executive Officer

 

400 Professional Drive, Suite 400

 

Gaithersburg, Montgomery

 

Maryland 20879

 

240-631-3200

 

 

Katy Strei

 

Executive Vice President, Human Resources and Chief Human Resources Officer

 

400 Professional Drive; Suite 400

 

Gaithersburg, Montgomery

 

Maryland, 20879

 

240-631-3200

 

 

(If there are more than three defendants, attach an additional page
providing the same information for each additional defendant.)

C. Place of Employment

The address at which I sought employment or was employed by the defendant(s)

1S:

Name

Street Address
City and County
State and Zip Code
Telephone Number

Emergent BioSolutions

 

400 Professional Drive, Suite 400

 

Gaithersburg; Montgomery County

 

MD 20879

 

240-631-3200

 
I.

Hil.

Case 8:20-cv-03541-PWG Document1 Filed 12/04/20 Page 4 of 8

Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that

apply):

ix]

Title VU of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
to 2000e-17 (race, color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you
must first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
§§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
to 12117.

(Note: In order to bring suit in federal district court under the Americans
with Disabilities Act, you must first obtain a Notice of Right to Sue letter
from the Equal Employment Opportunity Commission.)

Other federal law (specify the federal law):
Equal Pay Act 29 U.S.C. § 206(d); The Fair Labor Standards Act, 29 U.S.C. § 206;

 

Relevant state law (specify, if known):

 

Relevant city or county law (specify, if known):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other

relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim

and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.
Case 8:20-cv-03541-PWG Document1 Filed 12/04/20 Page 5 of 8

A. The discriminatory conduct of which I complain in this action includes (check all
that apply):
XJ Failure to hire me.
Termination of my employment.
Failure to promote me.
Failure to accommodate my disability.
Unequal terms and conditions of my employment.
ix] Retaliation.

Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal
Employment Opportunity Commission can be considered by the federal
district court under the federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

August 2012 to August 2019.

 

C. I believe that defendant(s) (check one):

O
ix)

is/are still committing these acts against me.

is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and

explain):

OOd8# # &

Ea

race African-American
color Black
gender/sex Female

 

 

 

religion

 

national origin

 

age. My year of birth is . (Give your year of birth
only if you are asserting a claim of age discrimination.)
disability or perceived disability (specify disability)

Anxiety, Major Depressive Disorder, and PTSD

 
Case 8:20-cv-03541-PWG Document1 Filed 12/04/20 Page 6 of 8

The facts of my case are as follows. Attach additional pages if needed.

The Defendants acts of discrimination and retaliation based on Nelson's race, color, gender, sex,
and disability are interrelated and continuously shaped by one another. Nelson identifies
and presents as an African-American female, and was diagnosed a with stress-related disorder
while working at Emergent BioSolutions. Nelson was paid less than white counterparts, both male and female.
Nelson was also rejected from more than 10 internal job transfers. Nelson followed company procedure to

report discrimination/retaliation to SVP, Abigail Jenkins. Nelson's employment was terminated at the follow-up meeting.

 

Additionally, prior to the meeting where Nelson was fired, Nelson informed her manager, Rebecca Karim, and Nelson's physcian
submitted a request to HR revise Nelson's disablity accomadation to a four-day work week.

(Note: As additional support for the facts of your claim, you may attach to this
complaint a copy of your charge filed with the Equal Employment Opportunity
Commission, or the charge filed with the relevant state or city human rights

division.)

IV. Exhaustion of Federal Administrative Remedies

A.

It is my best recollection that I filed a charge with the Equal Employment
Opportunity Commission or my Equal Employment Opportunity counselor
regarding the defendant’s alleged discriminatory conduct on (date)

May 26, 2020

The Equal Employment Opportunity Commission (check one):

O has not issued a Notice of Right to Sue letter.
issued a Notice of Right to Sue letter, which I received on (date)
September 8, 2020

(Note: Attach a copy of the Notice of Right to Sue letter from the
Equal Employment Opportunity Commission to this complaint.)

Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment
Opportunity Commission regarding the defendant’s alleged discriminatory
conduct (check one):

O 60 days or more have elapsed.

O less than 60 days have elapsed.
Case 8:20-cv-03541-PWG Document1 Filed 12/04/20 Page 7 of 8

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or

exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

Economic damages including back pay and assocated compensation benefits;
Liquidated damages including but not limited to trebel damages for the

practice of pay discrimination which impacted all aspects compensation;
Reasonable attorneys’ fees and costs; and

Any other relief this Court may deem just and equitable to effectuate

 
VI.

Case 8:20-cv-03541-PWG Document1 Filed 12/04/20 Page 8 of 8

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: December 3, 2020.

Signature of Plaintiff 4 nas Veloen.

Printed Name of Plaintiff Tanya Nel

 

(If more than one plaintiff is named in the complaint, attach an additional
certification and signature page for each additional plaintiff.)

B. For Attorneys

Date of signing: , 20

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Address

 

Telephone Number

 

E-mail Address

 
